Citation Nr: 9917409	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for arthritis in the 
neck and back due to exposure to Agent Orange. 

3.  Entitlement to service connection for carpal tunnel 
syndrome due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to March 
1971. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  Arthritis of the neck and back, and carpal tunnel 
syndrome of the right hand, are not presumptive diseases 
associated with exposure to herbicide agents within the 
meaning of VA regulations.

2.  There is no competent medical evidence of a nexus between 
arthritis of the neck and back, or carpal tunnel syndrome of 
the right hand, and the veteran's exposure to Agent Orange in 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for arthritis of the neck or 
back as secondary to exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for carpal tunnel syndrome of 
the right hand as secondary to exposure to Agent Orange.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Additionally, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of the veteran's 
claim, however, it must first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim must be accompanied by evidence to support the claim.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to his claim, and the claim must fail.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

Service Connection: Arthritis of the Neck and Back, and 
Carpal Tunnel Syndrome 

(1) Presumptive Service Connection due to Exposure to 
Agent Orange

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even though there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers, 
prostate cancer, peripheral neuropathy (in limited 
situations) and soft-tissue sarcomas.  38 C.F.R. § 3.309(e) 
(1998).  The Secretary of the VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed.Reg. 341 
(1994).

Prior to making a determination on the merits of the 
veteran's claim, the Board must decide whether the veteran 
has presented a well-grounded claim.  The veteran now claims 
that he suffers from arthritis of the neck and back, and 
carpal tunnel syndrome of the right hand, as the result of 
exposure to chemical dioxins in service.  The veteran served 
in the Republic of Vietnam for almost one year.  He was a 
mechanic on a fire base, and reported that he went out on 
sweeps.  

Service medical records are negative for chronic complaints, 
findings, or diagnosis of any of the claimed disorders of the 
neck, back, or wrist.  At a service separation examination in 
March 1971, the veteran reported no neck, back, or wrist 
complaints and the examiner found the veteran's spine and 
upper extremities to be normal.

VA records of hospitalization and outpatient treatment 
records reflect that degenerative joint disease of the 
cervical spine, shown by X-ray, and CT scan showing bulging 
annulus and mild narrowing at the lumbar vertebrae L4-L5, 
were diagnosed in 1994.  Carpal tunnel syndrome of the right 
wrist appears to have been first diagnosed in 1994.  A VA 
Agent Orange examination in October 1994 also revealed that 
the veteran had arthritic changes of the back and neck, and 
early carpal tunnel syndrome in the right hand.  

The Secretary has not specifically determined that a 
presumption of service connection for arthritis of the neck 
and back, or carpal tunnel syndrome, is warranted for Agent 
Orange-exposed veterans and, thus, such a presumption is not 
applicable in this case.  Therefore, the Board finds that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim as a presumptive disease 
secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (1998).  The 
Board does not reach the question of whether the veteran was, 
in fact, exposed to Agent Orange or other herbicides during 
service.  A veteran's exposure to Agent Orange will be 
presumed if the veteran suffers from one of the presumptive 
diseases listed under 38 C.F.R. § 3.309(e).  See McCartt v. 
West, 12 Vet. App. 164 (1999).  Where, as in this veteran's 
case, the veteran does not have a specifically listed 
presumptive disease, the presumption that he was exposed to a 
herbicide agent during service is not available.   

(2)  Direct Service Connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  Although Combee specifically dealt with radiation 
claims, it also, by analogy, would apply to Agent Orange 
claims.  Thus, in this case, the veteran may establish 
service connection for arthritis of the neck and back, or 
carpal tunnel syndrome of the right hand, with proof of 
actual direct causation, in this case by either exposure to 
Agent Orange or other injury or disease in service.  

In this regard, and notwithstanding that the veteran also 
claimed a different etiology (Agent Orange exposure), in 
April 1995 the veteran reported that he had chronic neck and 
low back pain as the result of falling off a tank during war.  
The Board would remind the veteran that the Court has held 
that, where the issue involves medical causation, competent 
medical evidence that indicates that the claim is plausible 
or possible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. at 93.  In other words, if 
there is medical evidence showing that a particular disease 
is related to exposure to chemical dioxins, or other injury 
or disease in service, and said exposure, injury, or disease 
can be shown to have occurred in service, service connection 
may be granted on a direct basis.

In the case before us, the veteran has claimed that his 
arthritis of the neck and back or carpal tunnel syndrome are 
related to exposure to chemical dioxins in service.  With 
respect to this claim, there is no evidence of record, other 
than the veteran's allegations (which are presumed to be 
credible for purposes of determining whether he has submitted 
a well-grounded claim), that the veteran's currently 
diagnosed arthritis of the neck and back or carpal tunnel 
syndrome were caused by exposure to dioxins or to any other 
injury or disease in service.   

However, the veteran has not provided any credible medical 
statements that would etiologically link these claimed 
disorders with any activity while in service.  Mere 
contentions of the veteran, no matter how well meaning, or 
other lay statements, without supporting medical evidence 
that would etiologically relate the claimed peripheral 
neuropathy with his service, do not constitute a well-
grounded claim.  Caluza; Lathan v. Brown, 7 Vet. App. 359 
(1995); King v. Brown, 5 Vet. App. 19 (1993).  As there is no 
indication that the veteran has had medical training, he is 
not competent to state that his currently diagnosed arthritis 
of the neck and back or carpal tunnel syndrome of the right 
hand was caused by Agent Orange or other disease or injury 
during service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation; the veteran's lay opinion is an 
insufficient basis to find a claim well grounded.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  The claim thus fails and 
service connection for peripheral neuropathy, secondary to 
exposure to chemical dioxins or disease or injury during 
service, is denied.  See Edenfield v. Brown, 8 Vet. App. 384 
(1994) (en banc). 

In reaching this determination, the Board concludes that the 
veteran and his representative were provided notice of the 
type of evidence that he needed to prevail on this claim.  
The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claims for service 
connection for arthritis of the neck and back and carpal 
tunnel syndrome do not even cross the threshold of being 
well-grounded claims, a weighing of the merits of these 
claims is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The veteran's claim for service connection for arthritis of 
the neck and back due to exposure to Agent Orange in service, 
being not well grounded, is denied. 

The veteran's claim for service connection for carpal tunnel 
syndrome of the right hand due to exposure to Agent Orange in 
service, being not well grounded, is denied. 
REMAND

In June 1993, the veteran filed an Application for 
Compensation for PTSD, claiming that PTSD began in 1972, and 
had been worse in 1974 and 1986.  The veteran's service 
personnel records reflect that the veteran served in Vietnam 
for one year, one month, and 12 days, and that his enlisted 
occupational specialty was a truck vehicle mechanic.  

At a VA PTSD examination in September 1993, the veteran 
reported that his truck broke down in service and his convoy 
was ambushed at a village near Bong Son, that he began firing 
a machine gun, and that he killed someone for the first time.  
He reported that on another occasion a Sergeant Johnson died 
in his arms.  He also reported that his unit had come under 
rocket attack.  The examiner entered the impression that, if 
the veteran's history of the fighting and death of Sgt. 
Johnson in combat were true, then the veteran would meet the 
criteria for PTSD, though with extremely mild symptoms, as 
his primary problems were also substance abuse and possible 
personality disorder. 

The veteran has also stated that he was often under sniper 
and mortar fire or rocket attacks during service.  In a 
statement received in January 1994, the veteran reported 
that, at the time of the incident which occurred in Bong Son, 
as well as the incident involving the death of Sgt. Johnson, 
he was attached to the 173rd Airborne.  In a statement dated 
in May 1994, the veteran wrote that he had been in the 196th 
Combat Support and the 242nd , where he worked the 
"triangle" consisting of Bon Son, Dak To, and - Kotum, 
Plaku.  The RO indicated that the veteran subsequently 
reported stressors of buddies being killed in front of him, 
wasting an innocent village, and participating in sweeps.  

The veteran was formally examined by VA in September 1993 and 
found to have PTSD and the medical evidence of record 
reflects several other diagnoses of PTSD.  Service-connection 
was denied by the RO, however, because of the absence of 
credible supporting evidence that the claimed stressors 
actually occurred.  The veteran was informed that, without 
specific dates and locations of the reported stressors, the 
stressors could not be verified.  

Significantly, the record does not reflect that the RO has 
attempted to verify the veteran's claimed in-service 
stressors with the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  While certain stressors 
alleged by the veteran may not be verifiable by USASCRUR, the 
veteran has identified the military units to which he was 
attached, and the name of a Sgt. Johnson alleged to have died 
in Vietnam.  Moreover, unit histories may assist in the 
determination of whether the veteran's unit or units were 
ambushed or subjected to rocket or mortar fire.  As such 
development is mandatory when "records available to the 
rating board do not provide objective or supportive evidence 
of the alleged in service traumatic stressor" see VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 7.46(f)(2), 
further development is required.

Additional development is warranted in view of the fact that 
the diagnosis of PTSD appears to have been based on a 
stressor history which has yet to be verified; the September 
1993 VA examiner specifically indicated that the veteran's 
PTSD diagnosis depended upon whether the reported stressful 
events in service could be verified. 

Accordingly, pursuant to VA's duty to assist the veteran in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1998), 
this case is REMANDED for the following action:

1.  The information provided by the 
appellant concerning the specific 
circumstances of the claimed stressors 
and a copy of the veteran's personnel 
record should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) (formerly ESG), 7798 
Cissna Road, Springfield, Virginia 22150 
for verification of the stressors claimed 
by the veteran.  Any information obtained 
is to be associated with the claims 
folder. 

2.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  On condition that the 
development results in confirmation of 
any of the stressful events reported at 
the September 1993 VA examination, upon 
which the diagnosis of PTSD is based, the 
RO need not have the veteran undergo re-
examination by a VA psychiatrist.  If no 
stressor has been verified, the RO should 
so state in its report. 

However, if the requested development 
results in confirmation of a stressor 
which was not relied on in making a 
diagnosis of PTSD, then the RO should 
schedule the veteran for another VA 
psychiatric examination for the purpose 
of determining whether such stressor(s) 
alone is sufficient to account for a 
diagnosis of any ascertained PTSD.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCRUR and/or 
the RO may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The entire 
claims file and a copy of this REMAND 
should be made available to and reviewed 
by the examiner prior to the examination. 

3.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service-connection for PTSD. 

4.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case to the 
veteran and his representative, and a reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

